EXHIBIT 10.1

 

LOGO [g663727g54f93.jpg]   

Rewards - Compensation

Management Short-Term Incentive —

Executive Officers

(STI) Plan

 

Purpose    The STI plan provides an annual performance-based cash bonus
opportunity for eligible employees. This is intended to achieve a number of
goals including:   

•     Emphasizing the Company’s commitment to competitive compensation
practices;

  

•     Driving a high performance culture;

  

•     Assuring accountability;

  

•     Focusing on results, not activity; and

  

•     Reinforcing the importance of measurable and aligned goals and objectives.

Eligibility    These guidelines apply to Executive Officers.    To receive
payment under the STI Plan, the participant must be actively employed as of
fiscal year-end. Plan Design        The plan design is based on the following
financial metrics.   

•     Operating Income/EBITDA

  

•     Organic Revenue

  

•     Earnings Per Share

  

•     Gross Margin

   Each participant’s plan design will be based on the participant’s position.
Details of the design are as follows:   

•     Region Standard

 

Metric & Weighting Per Metric

    Region Organic   Region Operating

EPS

 

Revenue

 

Income ($)

30%

  30%   40%

 

  •   Corporate/Global

 

Metric & Weighting Per Metric

    HBF Organic   HBF Operating

EPS

 

Revenue

 

Income ($)

30%

  30%   40%



--------------------------------------------------------------------------------

LOGO [g663727g54f93.jpg]   

Rewards - Compensation

Management Short-Term Incentive —

Executive Officers

(STI) Plan

 

  •   VP Sr, EIMEA

 

Metric & Weighting Per Metric

    EIMEA Organic   EIMEA Operating   Hygiene   Hygiene Gross

EPS

 

Revenue

 

Income

 

Revenue

 

Margin

30%

  20%   20%   15%   15%

 

  •   VP Sr, Americas Adhesives

 

Metric & Weighting Per Metric

    Americas Adhesives   Americas Adhesives   Packaging   Packaging Gross

EPS

 

Organic Revenue

 

Operating Income

 

Revenue

 

Margin

30%

  20%   20%   15%   15%

 

  •   VP Sr, Market Development

 

Metric & Weighting Per Metric

    Contruction Products   Construction   Durable Assembly   Durable Assembly

EPS

 

Organic Revenue

 

Products EBITDA

 

Revenue

 

Gross Margin

30%

  15%   15%   20%   20%

Target

 

  •   Each metric will have a target level of performance. Payout will be
determined for each metric based on performance relative to target. The target
levels of performance will be established at the beginning of each fiscal year.

Threshold

 

  •   Threshold performance levels will be established for each metric as
follows:

 

  •   Sales, Organic Revenue: 90% of target

 

  •   Operating Income/EBITDA: 80% of target

 

  •   EPS: 80% of target

 

  •   Gross Margin: 80% of target

 

  •   Payout at the threshold level of performance will be 50% of the target
allocated to that metric.

Superior

 

  •   Superior performance levels will be established for each metric as
follows:

 

  •   Sales, Organic Revenue: 110% of target

 

  •   Operating Income/EBITDA: 115% of target

 

  •   EPS: 115% of target

 

  •   Gross Margin: 115% of target

 

  •   Payout at the superior level of performance will be 150% of the target
allocated to that metric.

See Appendix for payout schedule.

 

Page 2 of 6



--------------------------------------------------------------------------------

LOGO [g663727g54f93.jpg]   

Rewards - Compensation

Management Short-Term Incentive —

Executive Officers

(STI) Plan

 

   Superior Stretch Goal – Executive Committee   

•     Additional superior goals will be established for metrics for the EC
members as follows:

  

•     Organic Revenue: 115% of target

  

•     Operating Income/EBITDA: 125% of target

  

•     EPS: 125% of target

  

•     Gross Margin: 125% of target

  

•     Payout at the superior stretch goal will be 200% of the target allocated
to that metric

Payment    Payment will be made in cash, subject to taxes and deductions as
applicable. Payment will be made as close as possible to January 31 following
the conclusion of the relevant Plan Year, but will be made no later than March
15th of the calendar year following the Plan Year. Participant
Status Changes   

If a participant begins employment with the company during the Plan Year, bonus
potential will be pro-rated for the time the participant was employed during the
Plan Year.

 

If a participant transfers jobs and changes plan design standards, potential
bonus will be pro- rated for the time spent in each job.

Administration    Participants may direct questions about the STI Plan to their
local management or human resources representatives.    The Compensation
Committee of the Board of Directors shall make a certification decision with
respect to performance of financial metrics and consider extraordinary
circumstances that may have positively or negatively impacted the achievement of
the objectives. The Board or management in their discretion, reserves the right
at any time to enhance, diminish or terminate all or any portion of any
compensation plan or program, on a collective or individual basis.
Relevant Terms    Actively Employed - A full-time or part-time employee on the
Company payroll. It excludes any employee who has been terminated from
employment with the Company – voluntarily or involuntarily – in advance of
fiscal year-end.    Company - H.B. Fuller Company and its wholly owned
subsidiaries.    Eligible Earnings - To be determined by region/country.   
Payment - The cash reward payable after conclusion of the Plan Year.    Plan
Year - The relevant Company fiscal year.    Short Term Incentive (STI) Plan -
The program described herein. May also be referred to as “STIP” or “STI Plan”.

 

Page 3 of 6



--------------------------------------------------------------------------------

LOGO [g663727g54f93.jpg]   

Rewards - Compensation

Management Short-Term Incentive —

Executive Officers

(STI) Plan

 

Appendix

 

STIP Payment Schedule for

EPS, Operating Income/EBITDA,

Gross Margin

Metric   Payout (as % of

Performance

 

target)

125%

  200.0%

124%

  195.0%

123%

  190.0%

122%

  185.0%

121%

  180.0%

120%

  175.0%

119%

  170.0%

118%

  165.0%

117%

  160.0%

116%

  155.0%

115%

  150.0%*

114%

  146.7%

113%

  143.3%

112%

  140.0%

111%

  136.7%

110%

  133.3%

109%

  130.0%

108%

  126.7%

107%

  123.3%

106%

  120.0%

105%

  116.7%

104%

  113.3%

103%

  110.0%

102%

  106.7%

101%

  103.3%

100%

  100.0%

99%

  97.5%

98%

  95.0%

97%

  92.5%

96%

  90.0%

95%

  87.5%

94%

  85.0%

93%

  82.5%

92%

  80.0%

91%

  77.5%

90%

  75.0%

89%

  72.5%

88%

  70.0%

87%

  67.5%

86%

  65.0%

85%

  62.5%

84%

  60.0%

83%

  57.5%

82%

  55.0%

81%

  52.5%

80%

  50.0%

STIP Payment schedule for

Organic Revenue

Metric   Payout (as % of

Performance

 

target)

115%

  200.0%

114%

  190.0%

113%

  180.0%

112%

  170.0%

111%

  160.0%

110%

  150.0%*

109%

  145.0%

108%

  140.0%

107%

  135.0%

106%

  130.0%

105%

  125.0%

104%

  120.0%

103%

  115.0%

102%

  110.0%

101%

  105.0%

100%

  100.0%

99%

  95.0%

98%

  90.0%

97%

  85.0%

96%

  80.0%

95%

  75.0%

94%

  70.0%

93%

  65.0%

92%

  60.0%

91%

  55.0%

90%

  50.0%

 

 

* Executive Committee members have a maximum opportunity of 200%.

 

  •   Payout is calculated for each incremental increase in performance
(straight line interpolation).

Calculation Guidelines

 

Page 4 of 6



--------------------------------------------------------------------------------

LOGO [g663727g54f93.jpg]   

Rewards - Compensation

Management Short-Term Incentive —

Executive Officers

(STI) Plan

 

1. Company EPS. As reported adjusted for STIP & UPB accruals (see below).

 

2. Organic Revenue. The reported revenue is adjusted for the following:

 

  a. Currency impact compared to budgeted exchange rates for Europe and Asia
Pacific regions.

 

3. HBF Operating Income. The reported operating income is adjusted for the
following:

 

  a. STIP & UPB accruals (see below).

 

  b. Currency impact compared to budgeted exchange rates for the Europe and Asia
Pacific regions.

 

4. Fully allocated regional operating income.

 

  a. Regional operating income targets include corporate governance allocation
at budget.

 

  b. For evaluating performance against target, the actual corporate governance
allocation is adjusted to reflect Corporate STIP and UPB accruals at target.

 

  c. At the region level and one level below, corporate governance allocations
will be included in determining targets and performance. Below these levels, the
corporate governance allocation is not to be included in determining targets or
performance.

 

5. Impact of STIP & UPB accruals. For income related metrics, performance is
evaluated assuming the STIP and UPB accruals are at target.

 

6. North America. Basis of targets is US dollars. For purposes of determining
performance against targets, there is to be no adjustment back to budgeted
exchange rates for Canada.

 

7. Europe.

 

  a. Revenue and operating income are in Euros.

 

  b. The actual corporate governance allocation will be converted to Euros at
the budgeted exchange rate for determining performance against the operating
income target.

 

8. Latin America. Basis of targets is the US dollar. For purposes of determining
performance against targets, there is to be no adjustment back to budgeted
exchange rates for individual countries.

 

9. Asia Pacific. For revenue and income metrics expressed in US dollars, the
budgeted exchange rates will be used to assess performance.

 

Page 5 of 6



--------------------------------------------------------------------------------

LOGO [g663727g54f93.jpg]   

Rewards - Compensation

Management Short-Term Incentive —

Executive Officers

(STI) Plan

 

10. In calculating the results, the following adjustments will be made:

 

  a. Individual legal settlements (payments or receipts) with a value (net of
insurance) of $3 million or greater will not be included in metric calculations.

 

  b. Any unbudgeted reorganization or restructuring-related items which cannot
be offset by related benefits in the fiscal year will not be included in metric
calculations.

 

  c. Unbudgeted acquisitions and divestitures will be excluded from all actual
and target metric calculations, as applicable.

 

  d. Any unbudgeted asset write-downs in excess of $2 million will not be
included in metric calculations.

 

  e. Adjustments needed to (1) correct any inadvertent errors or miscalculations
made in setting a performance target for our key markets (such as Hygiene,
Packaging, or Durable Assembly) or (2) account for changes resulting from new
accounting definitions, requirements or pronouncements.

 

Page 6 of 6